Citation Nr: 0015684	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by dizzy spells.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an increased (compensable) rating for 
residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 1998 decisions 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.

The September 1998 RO decision also granted service 
connection for appendectomy and lymph node excision, 
assigning noncompensable evaluations for each.  The veteran 
filed a notice of disagreement with the evaluations assigned 
for his service-connected appendectomy and lymph node 
excision and a statement of the case was issued.  However, 
when he filed his substantive appeal in January 1999 he did 
not reference the evaluations assigned for his service-
connected appendectomy and lymph node excision.  Since the 
veteran has not completed an appeal with respect to these 
issues, they are not in appellate status and are not for 
consideration by the Board.  38 C.F.R. § 20.204 (1999).


REMAND

When the veteran filed his claim in April 1998 he identified 
two private physicians who had provided him treatment.  He 
also submitted an authorization for release of information 
for one of the physicians and provided an address.  
Correspondence directed to that physician was returned due to 
insufficient address.  In a July 1998 communication the 
veteran indicated that additional non-VA treatment records 
were available and should be obtained.  He supplied an 
authorization for release of information regarding these 
records, but it does not appear that a request was made for 
the records.  He further indicated that additional treatment 
records should be obtained from the VA Medical Center in 
Topeka, Kansas.  In his February 1999 substantive appeal he 
again indicated that records were available at the VA Medical 
Center in Topeka, Kansas.  He indicated his belief that these 
would assist in granting a favorable decision to his claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Topeka, Kansas, and request 
copies of all records relating to 
treatment of the veteran.

2.  The RO should contact the veteran and 
advise him that he should provide a more 
complete address for the physicians 
identified in his April 1998 application.  
After permitting a reasonable time for 
response, the RO should attempt to obtain 
records from the health care provider 
identified in the July 1998 authorization 
for release of information as well as 
again attempting to obtain treatment 
records from the physicians identified in 
the April 1998 application if the veteran 
provides additional information regarding 
a more complete address for the 
identified physicians.

3.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



